



EXHIBIT 10.3




23 July 2013


Mr David Shalders
23 Montague Road
Richmond
Surrey
TW106QW


Dear David
Further to your recent interview, I am very pleased to offer you the opportunity
to join the Willis team in the role of Group Operations & Technology Director at
grade 14, reporting to Dominic Casserley. This position is within the Global
Corporate Division of Willis Limited (the "Company") and is based at our London
office. We are looking forward to you joining Willis on a date to be agreed.
Your employment with the Company is based on the terms set out below, together
with the attached Schedule and the enclosed Contract of Employment (the
"Contract") all of which should be read in conjunction with the Associate
Handbook and Global Policy Manual.
This offer is subject to our receipt of the appropriate documentation and
satisfactory completion of our pre-employment checks.
Please find enclosed a New Associate Pack which contains information relevant to
the start of your employment including a number of forms for you to complete.
These forms, together with the documents requested in this letter, must be
returned at least 10 working days prior to your expected start date. If you are
unable to sign and return both copies of the Contract within this period, please
contact me to discuss.
Please note; this offer remains valid for acceptance for 10 working days from
the date of this letter, or until your expected start date, whichever is the
sooner.
In addition to the main terms and conditions contained in the Contract the
following terms will also apply to your employment:
Contract:
This offer is for a permanent position. Please see the enclosed Contract for
further details.
Remuneration:
Your base salary is £450,000 per annum which will be paid by monthly instalments
in arrears on the last working day of each month. Salary reviews are at the
discretion of the Company and may be based on various factors including, but not
limited to your individual performance as well as Company performance.


1

--------------------------------------------------------------------------------





The Willis Annual Incentive Plan:
Under the 2013 AlP you are eligible to receive a target payment of 125% of base
salary. The target payment will be pro-rated if you join the Company part way
through the year. Any payment is subject to the usual tax and National Insurance
deductions and will only be paid if you are employed and not serving notice of
termination of employment (whether given or received) at the time payment is
normally made (in March 2014).
The Company reserves the right, in recognition of your future loyalty, to pay
all or a portion of any AIP payment in the form of cash, restricted cash with
claw back provisions, restricted stock, stock options or other long term
incentive instrument.
Long Term Incentive Program:
Following commencement of your employment and subject to the approval of the
Compensation Committee of the Board of Directors of Willis Group Holdings Public
Limited Company ("WGH") and/or its Share Award Committee, as applicable, the
Company will (i) recommend that you be invited to join a Long Term Incentive
Program ("LTIP") and (ii) propose a LTIP target equity grant award equal to
seven hundred and fifty thousand US Dollars. For the year 2013 the LTIP award
will be 50% of target. If and to the extent approved and granted, any LTIP award
to you will be subject to the usual terms and conditions of (i) the LTIP (which
generally include specified performance conditions and vesting schedules,
appropriate to an associate's position) and (ii) the Company's applicable share
plans, any and all of which may be amended from time to time.
Any equity grant award shall rest in the sole discretion of the Compensation
Committee of the Board of Directors of Willis Group Holdings Public Limited
Company (WGH) and/or its Share Award Committee, as applicable. Being offered an
LTIP equity grant award in a given year will not obligate the Company to offer
or provide any equity grant award in any subsequent year. The detailed terms and
conditions of any LTIP award will be provided to you under separate cover and,
as applicable, you will need to sign and return acceptance forms in connection
with those agreements. If you do not sign and return the acceptance forms within
the prescribed time limit, the Company retains the discretion to cancel such
LTIP Award.
Medical Requirements:
After two years' service at grade 14 or above, you may be required to have the
first of your annual medical examinations at the Company's expense. The
Company's Occupational Health Department will contact you at the appropriate
time.
Documents for Return:
I hope that you will formally accept this offer of employment on the terms set
out in the various documents. I would be grateful if you could confirm your
intended start date upon returning these documents, which must be returned at
least 10 working days prior to your expected start date to Willis Group, HR
Dept, Friars Street, Ipswich IP1 1TA. If you are unable to complete the
documentation within this period, please contact me to discuss.
Please note: We suggest that you return these documents via Recorded Delivery in
order to ensure safe and traceable receipt.
▪
The Company must be in receipt of the following mandatory forms prior to your
start date:

•
Written confirmation of your acceptance of our offer

•
Both contracts, signed and dated

•
Willis Application for Employment Form

•
Personal Information & Bank Details Form

•
Expression of Wishes - Associate Application Form

•
Friends Life Expression of Wishes Form

▪
Failure to supply the mandatory documentation prior to your first day will
result in your start date with the Company being delayed.



2

--------------------------------------------------------------------------------





▪
Your P45 must be forwarded to us as soon as it becomes available.

▪
The Company also requires completion of medical details. Please complete the
online Medical Questionnaire via the link to the Company's Occupational Health
advisers, Rood Lane:

•
https://www.roodlane.co.uk/placement/willis/

•
Your replies to this questionnaire will be treated in confidence and are
requested for the purpose of the Equality Act 2010.

Requirements On Your First Day:
On your first day please arrive at the London office at 9.30am and report to
reception ready for your induction. Please note that it is imperative that you
bring with you the following documentation. Failure to do so will result in your
start date with the Company being delayed.
▪
Evidence of your entitlement to work in the UK. The evidence required is your
passport and any supporting documentation you may have. The Company is required
under the Immigration Act to see and photocopy this documentation before you
commence work. If you do not have a passport, please contact me as soon as
possible to discuss alternative document combinations acceptable to the Home
Office, so that we can agree these before your first day.

▪
Certificates relating to the highest academic qualification and to all
professional qualifications quoted on your application form, in your CV or
verbally during the selection process. It is a requirement of our regulatory
body that we obtain this evidence to demonstrate that you are competent to be
employed in the capacity offered. Certificates will be returned to you, once a
copy has been taken.

Finally, I would inform you that it is Company policy that all prospective and
new employees fully observe their duties and obligations to previous and current
employers and other third parties under contracts of employment and/or other
agreements. In particular, the Company does not condone the removal, copying or
retaining of confidential information of any former employer and any such
conduct may result in disciplinary action. The Company also expects prospective
and new employees to observe valid restrictive covenants whilst they remain in
effect. If you have any concerns or doubts as to your obligations you should
seek legal advice.
If you have any queries regarding the offer, please do not hesitate to contact
me on the above direct line. I wish you a long and successful career with
Willis.
Yours sincerely


Helen Stagg
HR Coordinator
GlobalHR


3

--------------------------------------------------------------------------------





SCHEDULE:
This offer and your continuing employment are subject to:
Associate Responsibilities:
▪
Your acceptance of the conditions contained in this letter and the enclosed
Contract of Employment.

▪
All representations, whether oral or in writing, made by you when applying for
this position about your qualifications, experience and other material matters
being true and correct and that you have not deliberately failed to disclose any
matter that may have influenced the Company's decision to employ you.

▪
You providing the Company with evidence of your continuing entitlement to work
in the UK whenever it is requested that you do so. The evidence required is your
valid passport and any original supporting documentation you may have. The
Company is required under the Immigration Act to see and photocopy specific
documentation before you commence work and when applicable, at regular intervals
during your employment.

▪
The Company receiving no information of an adverse nature regarding your
character and past conduct which could affect your suitability for employment.
The Company's activities are regulated by the Financial Conduct Authority (FCA)
and consequently the Company adopts systems and controls that conform to FCA
requirements. By accepting this offer of employment and by completing and
returning the enclosed Application for Employment form you expressly authorise
the Company to make enquiries about you.

▪
Receipt of references satisfactory to the Company and satisfactory completion of
all ancillary checks. We will approach the referees indicated on your
application form on receipt of your acceptance of this offer unless you advise
us to the contrary.

Training:
▪
You providing the Company with evidence of all relevant professional
qualifications and the highest academic qualification that you have quoted on
your application form, in your CV or verbally during the selection process .It
is both Company policy and a requirement of our regulatory body that we obtain
evidence of your competence to be employed in the capacity offered and for this
reason the Company reserves the right to invoke the Disciplinary Procedure if
you do not fulfill this requirement.

▪
You passing the Company's Respect in the Workplace training module within 3
months of the start of your employment and other Insurance Essentials Training
modules relevant to your role within 6 months. Please note that these training
modules are Company specific and must be completed by all Associates. Details of
the programs and how to access the system will be provided when you commence
employment. You will be provided with appropriate support to pass these modules.



4

--------------------------------------------------------------------------------





CONTRACT OF EMPLOYMENT


5

--------------------------------------------------------------------------------





Item
 
Content
 
 
Contract of Employment
1.
 
Definitions
2.
 
Date This Employment Begins
3.
 
Date Continuous Employment Begins
4.
 
Current Job Title
5.
 
Location
6.
 
Base Salary
7.
 
Hours of Work
8.
 
Employment Obligations
9.
 
Duty of Confidence
10.
 
Errors and Omissions
11.
 
Copyright, Inventions & Patents
12.
 
Pension Scheme
13.
 
Absence from Work
14.
 
Right to Search
15.
 
Medical Examination
16.
 
Holidays
17.
 
Employee Benefits
18.
 
Termination of Employment
19.
 
Termination Without Cause
20.
 
Post Termination Obligations
21.
 
Company Procedures
22.
 
Regulatory Requirements
23.
 
Data Protection
24.
 
Amendments
25.
 
Collective Agreements
26.
 
Governing Law

















6

--------------------------------------------------------------------------------





CONTRACT OF EMPLOYMENT:
The information contained in this document includes the requirement of a
statement of the terms and conditions of your employment in accordance with the
Employment Rights Act 1996.
This Contract is made on (for HR completion only) ......4 November 2013 and is
between
NAME:     DAVID PETER SHALDERS
and
COMPANY:    WILLIS LIMITED
This Contract of Employment should be read in conjunction with your offer
letter. In the event of any conflict between the content of this Contract and
the offer letter, the content of this Contract shall take precedence. You are
also referred to the Willis Global Policy Manual and the Associate Handbook.
Whilst the Global Policy Manual and Associate Handbook do not have contractual
status they are indicative of Company Policy and Procedure. The Company reserves
the right to vary its various Policies and Procedures from time to time.
1.     DEFINITIONS:
For the purposes of this Contract the following definitions shall apply:
"Business" means the business of a type carried on by the Company or by any
other company in the Group at the date your employment terminates, including but
not limited to the placing or broking of insurance or reinsurance world-wide and
ancillary services, the provision of risk management or risk transfer advice or
due diligence on mergers and acquisitions.
"Cause" means for the purposes of Clause 19 of this Contract of Employment: (i)
your gross and/or chronic neglect of your duties; or (ii) your conviction in a
Court or Tribunal of competent jurisdiction of an offence involving moral
turpitude; or (iii) dishonesty, embezzlement, fraud or other material willful
misconduct by you inco!ll1ection with your employment; or (iv) the issue of any
final instruction or order for your removal as an associate of the Company
and/or Officer of the Company by any Court, Tribunal or regulatory authority of
competent jurisdiction; or (v) your violation of any obligation of confidence
and/or fiduciary duty and/or duty of loyalty and/or any other material
obligation owed by you to the Company as set out in this Contract of Employment
or other agreement with the Company or as implied at common law; or.(vi) any
material breach by you of the Company's Code of Ethics; or (vii) your failure to
maintain any insurance or other license or permission necessary for the proper
performance of the duties of your position.
For the avoidance of doubt Cause shall not include an immaterial, isolated
instance of ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if you have exercised substantial efforts in good faith
to perform the duties reasonably assigned or appropriate to your position.
"FCA" means the Financial Conduct Authority.
"Global Policy Manual" means the Global Policy Manual of Willis Group Holdings
Public Limited Company.
"Group" means the Company and any parent undertaking and/or associated
undertaking of the Company.
"Client" means any person, firm, company or other organisation who or which as
at the date your employment terminates or at any time during the 12 months prior
to that date:
a.
Gives or is in the habit of giving instructions directly or through an
Intermediary to the Company or any other company in the Group concerning the
Business; or

b.
Is supplied or is in the habit of being supplied directly by the Company or any
company in the Group or indirectly through an Intermediary with services
relating to the Business; or

c.
Is an insured or reassured or an Intermediary having influence over the
introduction or facilitation of securing of the Business with the Company or any
other company in the Group.





7

--------------------------------------------------------------------------------





"Intermediary" means any person, firm or company by or through or with whom or
which the Business is introduced and/or facilitated on behalf of an insured or
reassured whether or not such intermediary derives any financial benefit from
the arrangement.
"Prospective Client" means any person, firm, company or other organisation
engaged in negotiations (which have not yet finally been concluded) with the
Company or with any other company in the Group in the 12 month period up to the
date your employment terminates for the supply of services by the Company or any
other company in the Group in relation to the Business.
2.     DATE THIS EMPLOYMENT BEGINS:    
Your Employment begins on 4 November 2013
3.    DATE CONTINUOUS EMPLOYMENT BEGINS:    
Your continuous employment begins from 4 November 2013
Employment prior to this date with any previous employer does not count as part
of your continuous employment with the Company. This date is not necessarily the
date used to determine your entitlement to certain benefits.
4.     CURRENT JOB TITLE:
Your job title is Group Operations & Technology Director.
You may be transferred to any other job in the Group which in the reasonable
opinion of the Company would be suitable. In the event of such transfer your
terms and conditions would be no less favourable than those set out in this
Contract.
5. LOCATION:
Your location is London.
You may be transferred to any other location in the Group. Your agreement to
such a transfer will be sought unless in the reasonable opinion of the Company,
the transfer does not necessitate you having to move home address.
6.    BASE SALARY:
Your base salary is £450,000 per annum.
Your contractual salary will be your base salary less any sacrifice arrangements
you have made.
Your contractual salary will be paid monthly in arrears by direct transfer to
your bank account. Your base salary will be reviewed annually although such
review does not imply any right to an increase in salary.
You authorise the Company to deduct from your remuneration, and to set off
against any monies due to you as expenses or otherwise, any sum due to the
Company from you including, but not limited to, any overpayments of salary
and/or reimbursements of, bonuses (whether in whole or in part), study fees,
loans or advances made to you by the Company, and the cost of repairing any
damage or loss to the Company's property caused by you.
7.     HOURS OF WORK:
Your normal hours of work are 35 hours per week, 09:00 -17:00, Monday to Friday
each week (but excluding public holidays) or as agreed locally by Management
and/or local practice.
Unless otherwise agreed, these hours shall include one hour (unpaid) for lunch
to be taken at a time agreed with your Manager or Director.
You will be expected to work such additional hours as necessary to meet the
demands of the business. You may also be required to vary the pattern of your
working hours as necessitated by changing commercial needs, if in the reasonable
opinion of the Company it is practicable for you to comply. Any additional hours
worked are subject to any statutory provisions governing the working time of
employees which may be in force from time to time.


8

--------------------------------------------------------------------------------







8.     EMPLOYMENT OBLIGATIONS:
During your working hours you must devote the whole of your time, attention and
ability to the business of the Company and at all times you must promote the
interest and general welfare of the Group.
Whilst this Contract is in force you may not take any outside employment or
engage in any business without the prior written agreement of the Company's
Director of Human Resources nor may your additional employment render your total
working time in breach of any statutory provisions governing the working time of
employees which may be in force from time to time.     
You are not permitted to engage in any activity which might interfere with the
performance of your duties or which may cause a conflict of any interest owed by
you to the Company or any company in the Group.
9.     DUTY OF CONFIDENCE:
During and after the termination of this Contract you must keep with inviolable
secrecy and may not use for any purpose nor reveal to anyone (other than those
whose province it is to know the same) any secret or confidential information
entrusted to or discovered by you. This includes but is not limited to
information concerning the Company's business, operations, products, markets,
marketing strategies, research activities, trade secrets, technical know how,
product formulations or techniques, pricing policies, any document marked
'Confidential' or 'secret', any information notified to you as confidential or
which you may reasonably expect the Company or any company in the Group to
regard as confidential, names or lists of employees, Clients or Prospective
Clients and their insurance or commercial affairs or any other matters
pertaining to them and revealed to you in the course of your employment which
has not come into the public domain. This duty applies without time limit.
For further guidance, the provisions concerning Confidential Information are set
out in full in the Global Policy Manual.
10.     ERRORS AND OMISSIONS:
During and following termination of your employment you agree to:
a.
Provide the Company with full co-operation and assistance where necessary in
relation to any work carried out by you during your employment with the Company,
including but not limited to:

i.
providing information and a factual explanation of your role in the insurance
placing, administration and risk management process;

ii.
meeting with the Company's counsel to answer questions regarding any claims
brought by or against the Company:and

iii.
providing statements of evidence, affidavits and meeting in person with the
Company's counsel in order to be prepared for any evidence that you may be
required to provide;

b.
In respect of actual or potential errors and omissions, participate in
deposition, arbitration and/or hearing preparation meetings with the Company's
counsel as required and to provide testimony and to allow Company's counsel to
act as your counsel during the aforementioned preparation meetings and any
hearings (payment of counsel's fees to be made by the Company); and
additionally, to the extent necessary, you wi11 make available other
information, statements of evidence and affidavits to the Company's counsel as
needed provided however:

i.
the Company agrees to provide as much advance notice as possible to you
regarding such assistance; plus

ii.
if the claim does not settle or otherwise resolve, and if requested by the
Company by giving you no less than three weeks' notice of trial, you will give
trial and/or arbitration testimony, and you will meet with Company's counsel for
preparation for such testimony.

The Company will pay the reasonable costs incurred by you in participating in
any deposition and/or hearing preparation meetings, providing the deposition
and/or hearing testimony in the claim, and any trial and/or arbitration
testimony and preparation are in accordance with the Company's expense
management policy in force from time to time.




9

--------------------------------------------------------------------------------





11.     COPYRIGHT, INVENTIONS AND PATENTS:
You must promptly disclose to the Company all ideas, concepts, works, methods,
discoveries, improvements, inventions or designs which you create or produce
either alone or with others (except those created or produced wholly outside
working hours which are totally unconnected with your employment) ("the Works").
All and any rights of whatever nature in each such Work shall belong absolutely
to the Company and you shall hold the same in trust for the Company until such
proprietary rights shall be fully and absolutely vested in the Company. The
Company shall be entitled to make such modifications or adaptations to or from
any of the Works as it shall in its absolute discretion determine.
You hereby assign to the Company with full title guarantee by way of assignment
all present and future copyright, database rights, design rights (whether
registered or unregistered) and other proprietary rights (if any) and all rights
of action for damages for infringement of such rights for the full term thereof
and any renewals and extensions thereof throughout the world and you hereby
waive in favour of the Company all moral rights conferred on you by chapter 4 of
part 1 of the Copyright Designs and Patents Act 1988 (as may subsequently be
amended, consolidated, replaced or re-enacted from time to time) in relation to
any of the Works and at the request and expense of the Company you shall do all
things and execute all documents necessary or desirable to substantiate the
rights of the Company in the Works.
12.     PENSION SCHEME:
You are entitled to membership of the Willis Stakeholder Pension Scheme. You
will be enrolled as a member of this scheme with effect from the date in Section
2 above unless you notify the Company in writing that you wish to opt-out of the
scheme. If you wish to make personal contributions to the scheme you must elect
to do so. If you choose to opt-out of the scheme and then change your mind, you
may have to provide evidence of good health before you can join.
The Company will hold certain personal data about you (see the section entitled
'Data Protection') including your name, address and date of birth and other
information needed to assist in the smooth running of the scheme. In accordance
with its statutory requirements the data will only be available to the Company
and the provider of the scheme (currently Friends Life plc). Your data will only
be used to calculate and provide benefits and for the efficient running of the
scheme. As a member of the scheme you consent to the release of your data
concerning your membership of the scheme and other data, such as fund values and
investment choices, from the stakeholder provider to the Company.
Your base salary exceeds the Scheme Earnings Cap of £141,600. Contributions and
your life assurance benefit will be calculated with reference to the Scheme
Earnings Cap.
13.     ABSENCE FROM WORK:
Your entitlement to payments whilst you are absent from work, and the procedure
that you should follow if you are unable to attend the office for any reason are
contained in the Associate Handbook.
14.     RIGHT TO SEARCH:
In the interests of security the Company reserves the right at any time to
search you or your belongings including, without limitation, the x-ray
examination of any items brought on to Company premises by you. Any personal
search shall be carried out in private by an Associate duly authorised from time
to time by a Director or Manager of the Company to perform a personal search.
Prior to the commencement of any personal search you may request to be searched
in the presence of a work colleague. The Company may refuse such a request if in
its opinion it is reasonable to do so.
15.     MEDICAL EXAMINATION:
The Company reserves the right to require you at any time to submit yourself for
examination by a doctor appointed by the Company at the Company's expense.


10

--------------------------------------------------------------------------------





16.     HOLIDAYS:
Holiday Entitlements
Grades 1 - 8 inclusive
23 days per annum
Grade 9 and above
25 days per annum

The above entitlement is exclusive of public and bank holidays for which payment
will be made.
Holiday entitlement accrues monthly and the holiday year runs from 1 January to
31 December. For Associates at Grade 8 or below holiday entitlement will
increase by 1 day for each calendar year of completed service subject to a
maximum number of2 additional days leave.
If you commence or leave your employment part way through a leave year you
should refer to the Associate Handbook for your pro rata entitlement to holiday
in the year of your commencement/leaving.
For part-time Associates, holiday entitlement and entitlement to payment for
Public Holidays, is pro-rata. Details are contained in the Associate Handbook.
17.     EMPLOYEE BENEFITS:
The details and eligibility rules of Employee Benefits to which you may be
entitled are contained in the Associate Handbook.
18.     TERMINATION OF EMPLOYMENT:
a.
You may terminate your employment by giving written notice as follows:

EMPLOYEE TERMINATION NOTICE REQUIREMENTS
Grades 1 - 8 inclusive
Up to 4 weeks continuous service
1 week
Over 4 weeks continuous service
4 weeks
Higher Grades:
Grades 9 - 11 inclusive
3 months
Grades 12 and above
6 months

b.
If your employment is terminated by the Company you will receive written notice
as follows:

COMPANY TERMINATION NOTICE REQUIREMENTS
Grades 1 - 8 inclusive
Up to 4 weeks continuous service
1 week
From 5 weeks to 4 years continuous service
4 weeks
From 5 years continuous service
1 week for each year of completed service subject to a maximum notice period of
12 weeks
Higher Grades:
Grades 9 - 11 inclusive
3 months
Grades 12 and above
6 months

c.
The Company shall not be obliged to provide you with work at any time after
notice of termination is given by you or the Company and the Company may in its
absolute discretion take one or more of the following steps in respect of all or
part of the unexpired period of notice:

i.
require you to comply with such conditions as the Company may specify in
relation to attending or remaining away from the place of business of the
Company. During any period of lawful suspension you agree you shall take all
holiday entitlement accrued by you up to the date of termination of your
employment. Should you be required to remain away from the office you may not
carry out any work (paid or unpaid) for any third party



11

--------------------------------------------------------------------------------





without the prior consent in writing of the Company;
ii.
require you not to communicate with or contact any client and/or employee of the
Company and/or the Group about any aspect of the business of the Company and/or
the Group;

iii.
assign you to such other duties as the Company shall in its absolute discretion
determine;

iv.
withdraw any powers invested in you or suspend or vary any duties or
responsibilities assigned to you.

d.
On termination of your employment for whatever reason you must immediately
return to the Company all Company and Group property in your possession or
control including, but not limited to, reports, documents, computer disks,
working papers and any other information (in whatever form) received in the
course of your employment.

19.     TERMINATION WITHOUT CAUSE:
In the event the Company terminates your employment for a reason other than
Cause the Company will pay you an amount equal to:
a.
your annual base salary applicable at the time the Company serves you with
notice of termination of your employment; and

b.
your on target award under the Company's Annual Incentive Plan applicable at the
time the Company serves you with notice of termination of your employment.

For the avoidance of doubt you acknowledge and agree that the above payment
includes any amount which may be due to you in damages for any breach by the
Company of any notice provision pertaining to your employment.
20. POST TERMINATION OBLIGATIONS:
You acknowledge that whilst performing your duties for the Company or for any
Group Company you will have access to trade secrets and confidential information
belonging to the Company or other Group Companies and you will obtain personal
knowledge of, and influence over Clients, prospective Clients and employees. You
therefore agree the following obligations are reasonable and necessary to
protect the legitimate business interests of the Company and/or other Group
Companies.
If you are in Grade 9 or above, and/or have any material dealings with any
Client or Prospective Client in the course of your duties, you shall not without
the prior written consent of the Company for a period of 12 months after the
termination of your employment, other than after the wrongful termination of
your employment by the Company, whether on behalf of yourself or any other
person, firm or company in competition with the Company or the Group, directly
or indirectly:
a.
solicit Business from; or

b.
seek to procure orders from; or

c.
transact or handle Business or otherwise deal with; or

d.
approach, canvass or entice away from the Company or the Group the Business of

any Client (or additionally, in respect of sub paragraphs a) and b), a
Prospective Client) of the Group with whom in the course of your duties you or
any person who reports directly to you have dealt at any time during the 12
months prior to the termination of your employment. The period of this
restriction shall be reduced after the date your employment ends by a period
equal in length to any period of lawful suspension from your duties or exclusion
from any premises of the Company during any period of notice.
If you are in Grade 9 or above, you shall not for a period of 6 months after the
lawful tem1ination of your employment directly or indirectly induce or seek to
induce any employee of the Company or the Group with whom you have worked in the
12 months preceding the termination of your employment (excepting a clerical and
secretarial employee) to leave his or her employment where the departure of that
employee
(whether alone or in conjunction with the departure of other employees who are
members of a team in which you performed duties) would do material harm to the
Group and where the departure is intended for the benefit of you or your new
employer or any other organisation carrying on a business in competition with
the Company or the Group.




12

--------------------------------------------------------------------------------





Whilst the above restrictions are regarded by you and the Company as fair and
reasonable it is declared that each of the restrictions in this section is
intended to be a separate and distinct restriction and the invalidity or
unenforceability of any such restriction shall not affect the validity or
enforceability of the remaining restrictions. If any restriction is held to be
unreasonably wide but would be valid of part of the wording were deleted such
restriction will apply with so much of the wording deleted as may be necessary
to make it valid.
For further details of your obligations you are referred to the Global Policy
Manual and the Associate Handbook.
21.     COMPANY PROCEDURES:
The Associate Handbook and the Global Policy Manual contain details of various
Company policies and procedures including, but not limited to, its Ethical Code,
Corporate Data Policy, Equal Opportunities Policy, Performance Improvement,
Disciplinary, Appeals and Grievance procedures.
Other policies and procedures can be found within the Willis Excellence Model
and on the Group Compliance intranet site including, but not limited to, the
Group Compliance Manual.
These documents are available in electronic format on the Company's intranet
site. It is your responsibility to familiarise yourself and comply with these
documents, rules and procedures and to note any amendments notified to you from
time to time.
Failure to comply with the Company's policies, rules and procedures may lead to
disciplinary action in accordance with the Company's disciplinary procedures.
22.     REGULATORY REQUIREMENTS:
You are required to comply with all reasonable requests, instructions and
regulations (whether statutory or otherwise) which apply to your employment from
time to time including any relevant requirements of the FCA and/or any other
relevant regulator. It is your responsibility to familiarise yourself with all
such regulations and requirements as made available to you by the Company.
It is a condition of your employment that you demonstrate and maintain
competence for the role you carry out, through the initial completion and
passing of relevant modules of Insurance Essentials, and of any other training
packages and tests introduced by the Company from time to time thereafter. If
you fail to maintain and demonstrate competence for your role the Company may
commence its Performance Improvement Procedure against you.
23.    DATA PROTECTION
In order to meet its statutory requirements and to fulfill and maintain its
employment relationship with you, the Company, as your employer, needs to
collect, process and retain personal information about you, including
information defined by the Data Protection Act 1998 (the 'DPA) as sensitive
personal data.
By signing this Contract you expressly agree that the Company may collect,
process and retain your personal information (including sensitive persona) data)
in accordance with its Privacy Notice (which is attached to this Agreement,
otherwise separately provided to you) and may transfer your personal information
to its members of the Group and third party service providers that are located
in various locations inside and outside the European Economic Area (EEA),
including in the USA, India, and the Philippines, where the applicable data
protection law may not be equivalent to the DPA.
You agree that to the extent your personal information is transferred to Willis
North America Inc. ("WNA"), the Company's US-based affiliate, WNA may process
your personal information in accordance with WNA's Safe Harbor Privacy Policy. A
copy of the Company's Safe Harbor Policy may be found on the Company's intranet
site.
You also agree that, in order to protect the reputation and assets (including
any confidential or proprietary information) of the Company, Clients,
Prospective Clients, and other stakeholder, the Company may monitor your usage
of the Company's Information Technology systems (including your usage of
computers,
Handheld devices, telephony, emails, and Internet browsers) and that, depending
on the role you perform, such monitoring may include the recording of telephone
calls you make or receive.
24.     AMENDMENTS
The Company reserves the right to make reasonable changes to any terms of your
employment. Any such changes will be notified to you as they arise either to you
or, if appropriate, by electronic means via the Company e-mail account and/or
its intranet site.


13

--------------------------------------------------------------------------------





25.     COLLECTIVE AGREEMENTS
There are no collective agreements in force that will affect your employment
with the Group.
26.     GOVERNING LAW
This Contract shall be governed by and construed in accordance with English law
and you and the Company submit to the exclusive jurisdiction of the English
Courts.
This Contract of Employment supersedes any existing or prior arrangements
between you and the Company or Group Company.


SIGNED FOR AND ON BEHALF OF THE COMPANY
Signed:
/s/ H Stagg
PRINT NAME:
H STAGG
Date:
November 4, 2013
I HAVE READ, UNDERSTOOD AND AGREE TO BE BOUND BY THE TERMS OF THIS CONTRACT OF
EMPLOYMENT:
Signed:
/s/ David Shalders
PRINT NAME:
DAVID SHALDERS
Date:
September 3, 2013





14